Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The references of record effectively set forth the state of the art.  The prior art does not describe, teach or suggest the claimed embodiments, namely depositing an adhesion layer on an EUV reticle carrier assembly, the EUV reticle carrier assembly comprising a carrier base and a carrier top shield having an opening configured to receive an EUV reticle blank and the EUV reticle carrier assembly comprising an EUV reticle carrier assembly surface stress and a surface energy, the adhesion layer having an adhesion layer surface energy such that the adhesion layer does not increase the surface stress of the EUV reticle carrier assembly; depositing at least one EUV absorber layer on the EUV reticle carrier assembly, the at least one EUV absorber layer having an EUV absorber layer surface energy that is intermediate to the EUV reticle carrier assembly surface energy and the adhesion layer surface energy; and depositing a stress-relieving layer on EUV reticle carrier assembly, the stress-relieving layer having a surface energy that is less than the EUV absorber layer surface energy of the at least one EUV absorber layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737